Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Comment
	
Examiner's Statement of Reasons for Allowance
1.	The following is an examiner's statement of reasons for allowance: 

	In Applicant's response filed January 29, 2021, Applicant argues the Walter et al shows an anti-CD45 antibody enhanced internalization of a linked CD33 antibody.  After further search and consideration of the prior art, this argument coupled with the amendments to claim 1 has allowed the Examiner to determine that the previous art rejections have been overcome and no other art rejections have been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Claims 1, 4-5, 8, 11-13, 19, 21-23, 27-29 and 32-39 have been allowed.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

Respectfully,						
Brad Duffy
Examiner, Art Unit 1643

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 5, 2021